Citation Nr: 1426223	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  12-27 177A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to apportionment of the Veteran's VA benefits on behalf of [redacted]. 

(The issues of entitlement to service connection for several disabilities will be the subject of a separate decision of the Board).

REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran had active service from March 1965 to September 1966 and periods of active duty for training and inactive duty training thereafter. 

This appeal arises from a February 2012 decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office, which denied entitlement to apportionment of the Veteran's VA benefits on behalf of J.M. 

This case was remanded in January 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Virtual VA reflects that in April 2012, the RO acknowledged receipt of a notice of disagreement with its decision to deny apportionment of the Veteran's benefits for J.M. In January 2014, the Board remanded this claim so that a statement of the case (SOC) could be issued. Manlincon v. West, 12 Vet App 238 (1999). The file does not reflect that a SOC has been issued as required. There has been no compliance with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to apportionment of the Veteran's benefits on behalf of J.M. This issue should not be returned to the Board, unless there is a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

